Exhibit 10.31

PREMIER PURCHASING PARTNERS, L.P.

AMENDMENT NUMBER 10 TO GROUP PURCHASING AGREEMENT

CONTRACT #: PP-NS-347

Product Category: Pulse Oximeters

Extension of Term

This Amendment Number 10 (“Amendment”), is entered into effective March 1, 2009
(the “Amendment Effective Date”), and shall amend and modify the Group
Purchasing Agreement (Contract #: PP-NS-347) by and between Premier Purchasing
Partners, L.P. (“Purchasing Partners”), and Masimo Americas, Inc. (“Seller”),
dated effective March 1, 2006 (the “Agreement”), as follows:

1. Extension of Term of Contract. Article 1.0 of the Agreement is hereby amended
such that the term of the Agreement shall be extended until May 31, 2009 (the
“Expiration Date”). The Agreement shall remain in effect until the Expiration
Date, unless earlier terminated pursuant to the terms of the Agreement.

2. Other Terms and Conditions. All other terms and conditions of the Agreement
shall remain in full force and effect.

This Amendment is hereby executed as of the Effective Date by the parties’
authorized representatives set forth below.

 

PREMIER PURCHASING PARTNERS, L.P.           (“Purchasing Partners”)    

Masimo Americas, Inc.

          (“Seller”) By:   PREMIER PLANS, L.L.C.,       Its General Partner    
By:  

/s/ Durral Gilbert

    By:  

/s/ Jim Beyer

Printed Name:  

Durral Gilbert

    Printed Name:  

Jim Beyer

Title:  

Vice President, Operations

    Title:  

Vice President, National Accounts

By:  

/s/ Amy Denny

          Printed Name:  

Amy Denny

          Title:  

Vice President, Contract Management

          By:  

/s/ John W. Hargette

          Printed Name:  

John W. Hargette

          Title:  

Vice President, Sourcing

         

 

Rev 10/05 DOCS 2827v2

PP:

 

Seller:

LOGO [g13368image_001.jpg]   LOGO [g13368image_002.jpg]